 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada
     SUSAN CUSHMAN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
 5   Susan.Cushman@usdoj.gov

 6   Representing the United States of America

 7                     UNITED STATES DISTRICT COURT
 8                          DISTRICT OF NEVADA
                                                  -oOo-
 9
     UNITED STATES OF AMERICA,                       )
10                                                   ) Case No.: 2:16-cr-0305-KJD-VCF
                    Plaintiff,                       )
                                                     )
11                                                   ) STIPULATION TO CONTINUE MOTIONS
            vs.                                      ) HEARING (ECF # 262)
12                                                   )
     KAREEN ANDERSON,                                )
13                                                   )
                    Defendant.                       )
                                                     )
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United

16   States Attorney; Susan Cushman, Assistant United States Attorney, counsel for the United States

17   of America and Karen A. Connolly, Esq. counsel for defendant, that the motions hearing in the

18   above-captioned matter currently scheduled for Friday, October 19, 2016, at 1:30 p.m. be vacated

19   and continued to a date and time convenient to all parties, the week of October 22, 2018.

20          This Stipulation is entered into for the following reason:

21          1.      Undersigned counsel for the government will be out of the District attending a

22   work-related conference from October 15-19, 2019.

23          2.      The parties agree to the continuance.

24          3.      The defendant is in custody and does not object to the continuance.
 1          4.      Both counsel are available in the morning on October 22, 2018, or in the afternoon

 2   on October 24, 2018 or October 25, 2018.

 3               DATED this the 9th day of October, 2018.

 4                                                DAYLE ELIESON
                                                  United States Attorney
 5
                                                         /s/ Susan Cushman
 6
                                                  SUSAN CUSHMAN
 7                                                Assistant United States Attorney

 8
                                                         /s/ Karen A. Connolly
 9
                                                  KAREN A. CONNOLLY
10                                                Counsel for Defendant

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                 2
 1                    UNITED STATES DISTRICT COURT
 2                         DISTRICT OF NEVADA
                                                 -oOo-
 3
     UNITED STATES OF AMERICA,                      )
 4                                                  ) Case No.: 2:16-cr-0305-KJD-VCF
                    Plaintiff,                      )
                                                    ) ORDER TO CONTINUE MOTIONS
 5                                                  ) HEARING
            vs.                                     )
 6                                                  )
     KAREEN ANDERSON,                               )
 7                                                  )
                    Defendant.                      )
 8                                                  )

 9          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

10   Court hereby orders that motion hearing in the above-captioned matter be vacated and continued
            October 22, 2018                         11:00 A
11   until _________________________ at the hour of __________ .m. There will be no further continuances.
                        18th
12          DATED this ____ day of October 2018.

13

14                                              ________________________________
                                                UNITED STATES DISTRICT JUDGE
15
                                                                    Magistrate
16

17

18

19

20

21

22

23

24
                                                3
